El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Juan Bautista Argüinzonis, deudor hipotecario residente en Cayey, que está dentro del distrito judicial de Guayama, obtuvo un traslado de la Corte de Distrito de Bayamón, donde *302el Crédito y Ahorro Ponceño, acreedor hipotecario, había iniciado nn pleito ordinario en ejecución de hipoteca. La finca hipotecada se hallaba en Comerío, dentro del distrito judicial de Bayamón. La única base para la resolución con-cediendo la moción del demandado solicitando el traslado fue el hecho de que éste residía en otro distrito.
De conformidad con los términos expresos del artículo 75 del Código de Enjuiciamiento Civil, un pleito en ejecución de hipoteca sobre propiedad inmueble “deberá sustanciarse en el distrito em que radique el objeto de la acción, o parte del mismo, sin perjuicio de la facultad de la corte para cam-biar el lugar de la vista, a tenor de lo dispuesto en este código.” El artículo 81 provee que “em todos los demás casos (queriendo significar con ello todo caso distinto a los especí-ficamente mencionados en el artículo 75 y en los demás que preceden al 81) el pleito deberá verse en el distrito en que residieren los demandados, o alguno de ellos, al iniciarse el litigio.” El lugar del juicio de una acción en equidad en ejecución de hipoteca, iniciado en el distrito en que está si-tuada la finca hipotecada, no puede ser cambiado debido a la residencia de la parte, toda vez que tal pleito no es uno de los “demás casos” a que está limitado el alcance de la regla prescrita por las primeras cinco palabras del artículo 81. Véanse McFarland v. Martin, 144 Cal. 771, 774; Rogers v. Cady, 104 Cal. 288; Vallejo v. Randall, 5 Cal. 462; Maguire v. Cunningham (Cal. App.) 222 Pac. 838; Georgia Casualty Co. v. O’Donnell (Fla.) 147 So. 267; Bennett Savings Bank v. Smith, 171 Iowa 405, 152 N. W. 717; Sanquírico v. Registrador, 44 D.P.R. 326; Trueba v. Martínez, 33 D.P.R. 461; Trueba v. Rosales, 33 D.P.R. 1027; Brown v. Holden, 120 Iowa 191; Wetmore State Bank v. Courter, 155 P. 27; Wipfler v. Warren, 128 N. W. 178; McGee v. Shely, 216 S. W. 422; First National Bank of Portland v. Courtright (Ore.) 158 P. 277; Hawkins v. First National Bank (Md.) 165 N. E. 547; Manufacturers Trust Co. v. Roerich Museum, 236 App. *303Div. 76; Dunn v. Whitley Nat. Bank, 39 S. W. (2d) 993; Hernández v. Bernandini, 25 D.P.R. 461; 67 Corpus Juris 55 sección 73B y pág. 88.
Los casos de Jiménez v. Corte de Distrito, 45 D.P.R. 921 y Arsuaga v. Registrador, 46 D.P.R. 296, en que se funda el juez de distrito, no son aplicables. En el presente caso la finca hipotecada estaba situada en el distrito judicial de Bayamón. El pleito fué iniciado en la corte de distrito del distrito judicial de Bayamón y el distrito judicial de Bayamón era “el en que debía seguirse el juicio.” Un examen cuida-doso del artículo 82 del Código de Enjuiciamiento Civil y de las opiniones emitidas en Jiménez v. Corte de Distrito y en Arsuaga v. Registrador bastará para distinguir esos casos.

La resolución apelada debe ser revocada y devolverse el caso para ulteriores procedimientos no inconsistentes con esta opinión.

Los Jueces Asociados Señores Córdova Dávila y Travieso no intervinieron.